internal_revenue_service number release date index number 2032a ------------------------------------------------------ -------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------- telephone number --------------------- refer reply to cc psi br4 plr-123215-09 date october re ---------------------------------------------------------------- legend decedent -------------------------------------------------- date -------------------------- date ------------------------- date ---------------------- date ----------------------- year ------- year ------- year ------- year ------- attorney -------------------- tax professional ----------------------- a ----------------- x -- dear ------------------ this responds to a letter dated date submitted by your authorized representative requesting rulings under sec_2032a sec_2057 sec_6166 and sec_6651 of the internal_revenue_code on behalf of the decedent’s estate facts decedent died intestate on date in year the personal representative of decedent’s estate hired attorney and tax professional to commence probate proceedings provide legal advice regarding the estate and prepare and file the form_706 united_states estate and generation-skipping_transfer_tax return based on asset valuation information provided by attorney tax professional advised the personal plr-123215-09 representative that the estate was eligible for a sec_2032a special_use_valuation a sec_2057 qfobi deduction and a deferral of payments under sec_6166 tax professional timely filed a form_4768 application_for extension of time to file a return with the internal_revenue_service the service granted the extension request and set a new filing deadline of date prior to the new due_date tax professional informed attorney that he would submit an additional extension of time to file the estate_tax_return subsequently the personal representative met with tax professional on a regular basis from years as tax professional prepared form_1041 for the estate for each of those years at each of these meetings tax professional advised the personal representative that the form_706 was being handled and that there were no pending deadlines by which to file form_706 on date in year attorney contacted tax professional regarding payment of the additional tax in accordance with the deferral under sec_6166 during this conversation attorney requested copies of the extensions and elections filed by tax professional and tax professional admitted that he had not kept current in requests for extensions when the attorney reviewed tax professional’s file attorney learned that tax professional had not filed form_706 had not filed any requests for an extension since the initial form_4768 had been filed and had not taken any_action to make the election under sec_6166 the personal representative retained a new tax professional and on date the personal representative filed decedent’s form_706 and made elections under sec_2032a sec_2057 and sec_6166 you have requested the following rulings the estate is entitled to elect special_use_valuation for the farm property under sec_2032a on the form_706 filed on date the estate is entitled to elect to have its farm property treated as qualified family owned business_interest under sec_2057 on the form_706 filed on date the estate may elect under sec_6166 to defer payment of the estate_tax and pay the estate_tax in installments where the form_706 is not timely filed the estate is not liable for an addition_to_tax under sec_6651 law and analysis issue sec_1 and sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-123215-09 sec_2032a provides generally that if the decedent was at the time of his death a citizen or resident_of_the_united_states and the executor elects the application of this section and files the agreement referred to in sec_2032a then for purposes of chapter the value of qualified_real_property shall be its value for the use under which it qualifies under sec_2032a as qualified_real_property sec_2032a d provides that the election under sec_2032a shall be made on the return of tax imposed by sec_2001 such election shall be made in such manner as the secretary shall by regulations prescribe such an election once made shall be irrevocable sec_22_0 of the temporary estate_tax regulations provides that the election shall be valid even if the estate_tax_return is not timely filed page of the instructions to the year form_706 provides that an election under sec_2032a may be made on a late return as long as it is the first return filed sec_2057 provides that for purposes of the tax imposed by sec_2001 in the case of an estate of a decedent to which sec_2057 applies the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the adjusted_value of the qualified family-owned business interests of the decedent sec_2057 provides that the deduction allowed by sec_2057 shall not exceed dollar_figure sec_2057 provides generally that sec_2057 shall apply to an estate if a the decedent was at the date of the decedent's death a citizen or resident_of_the_united_states b the executor elects the application of this section and files the agreement referred to in sec_2057 c the sum of the adjusted_value of the qualified family-owned business interests described in sec_2057 plus the amount of the gifts of such interests determined under sec_2057 exceed sec_50 percent of the adjusted_gross_estate and d during the 8-year period ending on the date of the decedent's death there have been periods aggregating years or more during which such interests were owned by the decedent or a member of the decedent's family and there was material_participation within the meaning of sec_2032a by the decedent or a member of the decedent's family in the operation of the business to which such interests relate sec_2057 provides that for purposes of sec_2057 qualified family-owned business interests are interests which are included in determining the value of the gross_estate and are acquired by any qualified_heir from or passed to any qualified_heir from the decedent within the meaning of sec_2032a sec_2057 provides generally that for purposes of sec_2057 the term qualified plr-123215-09 family-owned_business_interest means an interest as a proprietor in a trade_or_business carried on as a proprietorship or an interest in an entity carrying_on_a_trade_or_business if at least percent of such entity is owned directly or indirectly by the decedent and members of the decedent's family at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family or at least percent of such entity is so owned by members of families and at least percent of such entity is so owned by the decedent and members of the decedent's family sec_2057 provides that for purposes of making the election and filing the agreement under sec_2057 rules similar to the rules under sec_2032a and regarding the election of special_use_valuation of farm and other qualified_real_property shall apply sec_2057 provides that sec_2057 will not apply to estates of decedent's dying after date based upon the information provided and the representations made we rule that the estate is entitled to elect special_use_valuation for the farm property under sec_2032a on the form_706 filed on date in addition we rule that the estate is entitled to elect to have its farm property treated as qualified family owned business_interest under sec_2057 law and analysis issue sec_6166 states that if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent who was a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed under sec_2001 in or more but not exceeding equal installments sec_6166 sec_6166 states that this election shall be made not later than the time prescribed by sec_6075 for filing the estate_tax_return sec_6075 states that such returns shall be filed within nine months after the decedent’s death the regulations describe this deadline by stating that the election under sec_6166 is made by attaching a notice of election to a timely filed estate_tax_return sec_20_6166-1 in this case the form_706 was not timely filed in fact the form_706 was filed over x years after it was due therefore the estate may not make an election under sec_6166 in the ruling_request submission the estate requested relief under sec_301_9100-3 from the deadline imposed by sec_6166 however relief under this regulation is not available in this case sec_301_9100-3 allows the service to extend the time of regulatory elections where a taxpayer establishes that he acted plr-123215-09 reasonably and in good_faith and where granting relief will not prejudice the interests of the government sec_301_9100-3 a regulatory election is defined as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 a statutory election is defined as an election whose due_date is prescribed by statute in this case the election under sec_6166 is a statutory not regulatory election because the deadline is prescribed by statute specifically sec_6166 and sec_6075 the mere fact that regulations under sec_6166 parrot the deadline set forth in the statute itself does not transform the election from a statutory election into a regulatory election therefore relief under sec_301_9100-3 is not available to the estate in this case law and analysis issue an estate return due under sec_6018 which is not timely filed is subject_to an addition_to_tax under sec_6651 unless the failure is due to reasonable_cause and not to willful neglect in 469_us_241 the taxpayer relied on his attorney to file an estate_tax_return the return was filed late and the supreme court established a bright-line_rule that the timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent o ne does not have to be a tax expert to know that tax returns have fixed filing dates and that taxes must be paid when they are due in short tax returns imply deadlines reliance by a lay person on a lawyer is of course common but that reliance cannot function as a substitute for compliance with an unambiguous statute it requires no special training or effort to ascertain a deadline and make sure that it is met the failure to make a timely filing of a tax_return is not excused by the taxpayer's reliance on an agent and such reliance is not reasonable_cause for a late filing under sec_6651 boyle supra pincite boyle thus established that reasonable_cause could be found where the reliance was premised upon a question of law because such reliance could constitute the ordinary business care and prudence required by sec_301_6651-1 boyle clearly distinguished such questions of law from the clearly- defined ministerial duty_of filing subsequent cases have held that a taxpayer’s reliance on an attorney is not sufficient to relieve the taxpayer from the late-filing penalty see eg 114_f3d_366 2d cir no relief where attorney told taxpayer that estate return would be filed and it wasn’t 648_f2d_1122 7th cir no relief where taxpayer relied on sec_301_9100-2 does allow for an automatic six month extension for statutory elections in certain circumstances though this section allows for extensions of statutory elections it is inapplicable in this case because even if the estate qualified for relief under this section this section allows only a six month extension in this case the estate missed the deadline to make the election under sec_6166 by over x years plr-123215-09 attorney’s statement that application_for extension had been filed 702_f2d_741 8th cir executor had nondelegable duty to file a timely return and reliance on the mistaken advice of a tax advisor as to the due_date is not sufficient to constitute reasonable_cause for failing to fulfill that duty carmean v united_states cl_ct ct_cl plaintiff instructed attorney to file estate_tax_return and inquired periodically about return’s status court relies on long list of cases that taxpayer has personal non-delegable duty to file return 98_tc_294 added a subtle twist to what seemed a settled area of law in la meres the taxpayer relied on his attorney’s advice that he could obtain a second extension of time in which to file the estate_tax_return although such a second extension was not available under sec_20_6081-1 the tax_court viewed this as a question of law which under boyle could satisfy the ordinary business care and prudence required by sec_301 c see also 571_f2d_174 3d cir corporation reasonably relied on professional to determine due_date of tax however court noted that the case was unusual in that even the service was confused as to the actual due_date the court noted that the situation in la meres did not involve a taxpayer who relied on an expert to perform the nondelegable duty_of filing a return the court also emphasized that the service did not notify petitioner that the request for extension was denied nor did it refuse to cash petitioner’s check by contrast the tax_court found in estate of hinz v commissioner tcmemo_2000_6 that petitioner’s reliance on his attorney was not reasonable in hinz the petitioner engaged an attorney to handle his mother’s estate the attorney filed for an extension which was granted but misread the extended due_date the court held that because petitioner had delegated the duty_of filing to his attorney he was subject_to the boyle standard and so the failure_to_file was not due to reasonable_cause in estate of maltaman v commissioner tcmemo_1997_110 the court faced a factual situation very similar to la meres save in one respect - the service notified the petitioner’s attorney that the second request for extension had been denied the court found that reliance on the attorney’s advice that it was possible to obtain a second extension of the due_date for filing the estate_tax_return was neither reasonable nor in good_faith see also 110_tc_297 under sec_6651 an addition_to_tax is imposed upon the failure to pay the amount shown as tax on any return on or before the filing_date unless such failure to pay is due to reasonable_cause and not willful neglect sec_301_6651-1 provides that a failure to pay will be considered due to reasonable_cause to the extent the taxpayer exercised ordinary business care and prudence in providing for payment or would suffer undue_hardship as described in sec_1_6161-1 most of the cases discussing this provision deal with nonpayment of employment_taxes where financial hardship is the key issue see eg 198_f3d_169 plr-123215-09 5th cir here there has been no submission of evidence to demonstrate hardship the primary estate asset is farmland valued at approximately a per the appraisal dated date1 in 196_f3d_499 3rd cir the court applied the analysis from boyle to sec_6651 reasoning that the language concerning the standard for failure_to_file a return is identical to the language for failure to pay see also 164_f3d_814 2d cir 90_f3d_1190 6th cir just as the act of filing is non-delegable so too is the act of payment the estate cannot escape liability under sec_6651 by arguing that tax professional should have paid the taxes or made the election estate of hinz v commissioner tcmemo_2000_6 is the exception that proves the rule in hinz the court found in favor of the taxpayer solely because the service tentatively allowed the sec_6166 election although the service later determined the election invalid the court found it reasonable for the estate to rely on the service’s first ruling as it held in la meres cf 93_tc_462 taxpayer did not get approval from service for sec_6166 election or sec_2032a special_use_valuation therefore no reasonable_cause an individual's duty to file tax returns or pay taxes under sec_6651 cannot be delegated and reliance on a third party even a cpa is not a reasonable_cause for late filing boyle u s pincite see also 114_f3d_366 2d cir 974_f2d_894 7th cir 920_f2d_301 5th cir if a taxpayer were allowed to delegate his duty to file a tax_return this would seriously impede the government's ability to collect taxes fairly and efficiently boyle u s pincite even an unsophisticated taxpayer is capable of determining when taxes are due it was the estate’s responsibility to ascertain the due_date and to make certain that a proper request for late payment had been made and that permission to file late had been granted accordingly under boyle a taxpayer cannot delegate the task of filing and paying taxes to a third party and escape the penalty consequences when that third party fails to follow through the estate has not shown reasonable_cause under sec_6651 the rulings contained in this letter are based upon information and representations submitted by the estate and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-123215-09 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely curt g wilson associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes copy of this letter
